Citation Nr: 0534209	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision which denied service 
connection for rheumatoid arthritis.  In December 2002, the 
veteran filed a notice of disagreement,  In June 2003, the RO 
issued a statement of the case, and later that same month, 
the veteran perfected his appeal herein.

In May 2004, the Board remanded the veteran's claim for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.

For reasons indicated below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the course of this appeal, the veteran filed 
statements indicating that the condition he is seeking 
service connection for has been mistakenly diagnosed for 
years as rheumatoid arthritis, and that this condition is 
currently diagnosed as osteoarthritis of the spine.  In a 
statement, dated in October 2004, he alleged that this 
condition is the result of someone having fallen onto his 
lower back during basic training.  Under these circumstances, 
the Board has recharacterized the issue on appeal to more 
accurately reflect the condition for which the veteran is 
seeking service connection.

Service medical records include an entry showing chronic 
lumbosacral strain.  Post service records reveal varying 
diagnoses as to the veteran's lumbar spine disorder.  A 
treatment report, dated in January 1984, noted that he was 
receiving treatment for undifferentiated rheumatic disease.  
More recent VA medical treatment reports diagnose the 
veteran's condition as severe osteoarthritis with lumbar 
spinal stenosis.   An August 2004 VA treatment report noted 
that this condition has been mistakenly diagnosed as 
rheumatoid factor in the past, but it has since been 
catalogued as osteoarthritis.

Based upon a review of the veteran's claims folder, the Board 
finds that an additional VA examination is necessary to 
obtain a conclusive diagnosis regarding the veteran's current 
lumbar spine disorder, and to determine the etiology of this 
condition.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the current existence and 
etiology of any lumbar disorder.  The 
claims folder should be provided to and 
reviewed by the examiner.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
the following:  

Whether it is at least as likely as 
not that the veteran's current back 
disorder (which should be 
specifically diagnosed) resulted 
from his active duty military 
service, including any lumbosacral 
strain noted therein.

The examiner should provide rationale for 
any opinion reached.

2.  Thereafter, the RO should review the 
veteran's claims for service connection 
for arthritis of the lumbar spine.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


